June 8, 1936. The opinion of the Court was delivered by
This case is founded upon the same circumstances and occurrences upon which the case of Nancy A. Cravens v. Lawrence
(S.C.), 186 S.E., 269, is founded. The same motion *Page 236 
for removal to the Federal Court was made and a similar order was made by Judge Johnson, and the appeal is upon the same grounds. It follows that the action of this Court in the Cravens case is decisive of this appeal.
For the reasons stated in the opinion in that case, the judgment of this Court is that the order appealed from is reversed.
This opinion was written as a result of a rehearing in this case and is substituted for the opinion of the Court heretofore filed, which is ordered withdrawn.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BAKER and FISHBURNE concur.